Citation Nr: 1201344	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran filed his original claim for service connection for a back injury in October 1998.  The RO denied the claim in rating decisions dated in April and July 1999.  In September 1999, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) was mailed to the Veteran on February 25, 2000.  On May 9, 2000, the Veteran appeared before a Decision Review Officer (DRO) in a personal hearing, the transcript of which is of record.  In a May 2001 rating decision, the RO continued its denial of the October 1998 claim for service connection for a back injury.

The Board finds that the Veteran's testimony during his May 2000 DRO hearing, even if construed as a substantive appeal of the RO's February 1999 rating decision denying his claim for service connection for a back injury, was not timely.  In fact, the 60-day period for filing a substantive appeal had expired by the time the Veteran appeared before the DRO.  Finality had already attached to the RO's April and July 1999 denials of service connection.  See 38 C.F.R. §§ 20.302, 20.305, 20.1103 (2011); Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).  
	
In April 2006, the Veteran requested that his claim for service connection for a low back disorder be reopened.  The RO declined to reopen the claim in an October 2006 rating decision.  Therefore, the issue on appeal is characterized as a request to reopen as opposed to a claim for service connection. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran stated in a March 2009 correspondence that he received treatment for his back from the Memphis, Tennessee VAMC.  He stated in a September 1999 notice of disagreement (NOD) that he had received treatment for his back in the late 1970's from the Memphis VAMC.  There are no treatment records from the Memphis VAMC in the claims file.  The Board notes that the RO attempted to obtain treatment records from the Memphis VAMC in 1999.  The Memphis VAMC initially indicated that there were relevant records in storage; however, a July 1999 correspondence from that facility indicated that no records from storage had been received.  It is unclear from this response if there are any relevant records in storage.  The Veteran also stated in a June 2006 correspondence that he received treatment for his back at the Jesse Brown (formerly known as the West Side) VAMC in Chicago, Illinois.  Furthermore, the Veteran stated in the September 1999 NOD that he had received treatment for his back from the Lakeside Community Based Outpatient Clinic (CBOC) in 1976 while he was employed at that facility.  The claims file contains treatment records from Lakeside CBOC from 1999 and 2000 and from West Side VAMC from 1994.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the Veteran stated in a January 1999 correspondence that he received in-service treatment for his back from Ireland Army Community Hospital at Fort Knox, Tennessee.  The claims file does not contain any documents pertaining to medical treatment received at this hospital, and it does not appear that the RO attempted to obtain these medical records.  VA's duty to assist includes making reasonable efforts to obtain relevant treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  Therefore, the RO should attempt to obtain the Veteran's complete medical records and associate them with the claim file.

In addition, the Veteran reports Army Reserve service in 1976, which is the year following his discharge.  To ensure that VA has met its duty to assist the Veteran in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, the RO must attempt to obtain any service treatment records from this period of service.

Moreover, there appears to be some question as to the Veteran's current representative in this case.  A valid VA Form 21-22 appointing the Wisconsin Department of Veterans Affairs (WDVA) as representative for the Veteran is of record.  The record reflects that the Veteran is currently living in Arkansas, but is still being represented by the WDVA (as reflected in the January 2009 statement of the case).  Clarification of representation is needed.

Finally, for claims to re-open, VA must notify a claimant of the basis for the prior denial and the evidence and information that is necessary to reopen the claim and establish entitlement to the underlying claim for the benefit sought.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Kent v. Nicholson, 20 Vet. App. 1 (2006).  A June 2006 letter provided Kent notice with respect to the July 1999 rating decision, which (as discussed above) is not the last final decision in this matter.  Proper notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and clarify which Veterans Service Organization he wishes to represent him.  In the event the Veteran wishes to change his representative, a properly executed VA Form 21-22 should be completed and associated with the claims file.

2. Send the Veteran a VA letter regarding his claim to reopen service connection for a low back disorder based on new and material evidence.  The letter should note why the service connection claim was previously denied in the May 2001 rating decision and describe the meaning of "new" and "material" evidence necessary to reopen the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).

3. Obtain any and all service treatment records for the Veteran's 1976 Army Reserve service.

4. Take the necessary steps to obtain any records from January 1974 to December 1975 for treatment received at Ireland Army Community Hospital, Fort Knox, Tennessee, and associate them with the claims file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including any follow-up requests, must be documented. 

5. Obtain outstanding VA treatment records from the Memphis, Tennessee VAMC from January 1977 to the present; from the Lakeside CBOC in Chicago, Illinois from January to December 1976; and from the Jesse Brown (formerly known as West Side) VAMC in Chicago, Illinois from January 2005 to the present.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including any follow-up requests, must be documented. 

6. Thereafter, any additional development deemed appropriate should be accomplished.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


 
_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


